In oral argument defendant urges that we were in error in sustaining the lower court in denying continuance based on the absence of defendant's wife. That must be determined *Page 617 
from the application for continuance in the light of the facts proven on the trial. The only thing claimed in the application that the wife would have sworn to was that "prosecuting witness was drinking and that she knew defendant did not sell him intoxicating liquor." Further on in the application it is averred that defendant tore up a check in his wife's presence, but nowhere is it alleged that the wife would swear to that fact nor to any other relative to the check.
The motion for rehearing is overruled.
Overruled.